Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide an elastic laminate comprising first and second nonwoven layers and a plurality of elastic strands individually coated with hot melt adhesive along a length of the elastic strand wherein the first and second nonwoven layers are attached to the plurality of elastic strands only at distinct bonding points in a repeating pattern in a lengthwise direction along the elastic strands such that some portions of the elastic strands that are coated with the adhesive are bonded to the first and second nonwoven layers at the distinct bonding points  and other portions of the elastic strands that are between the distinct bonding points and that are in coated with the adhesive are not bonded to the first and second nonwoven layers and the elastic laminate is compressed at the distinct bonding points to a thickness that is less than the thickness of the elastic laminate in between the bonding points and when the elastic strands are in a relaxed state the first and second nonwoven layers are corrugated and the first and second nonwoven layers are substantially free of adhesive except in the distinct bonding points.
The closest prior art includes Molee who teaches an elastic laminate but does not teach the claimed specific first and second nonwoven layers and a plurality of elastic strands individually coated with hot melt adhesive along a length of the elastic strand wherein the first and second nonwoven layers are attached to the plurality of elastic strands only at distinct bonding points in a repeating pattern in a lengthwise direction along the elastic strands such that some portions of the elastic strands that are coated with the adhesive are bonded to the first and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Shawn Mckinnon/Examiner, Art Unit 1789